Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 USC § 103 as being unpatentable over Park (Park; JongSub et al., US 20130258234 A1). 
Regarding claim 1, Park discloses an electronic device (Park; see [0003]) comprising: 
an optical sensor (Park, Fig. 8, discloses a camera, or an optical sensor 400; see [0049]); 
and a display panel (Park, Fig. 8,  a display panel 300; see [0049]), 

a first substrate (Park, Fig. 8, shows a first substrate 301a; see [0069]); 
a second substrate (Park, Fig. 8, shows a second substrate 301b; see [0069]); 
a pixel layer disposed between the first substrate and the second substrate (Park, Fig. 8, discloses a pixel layer between the first substrate 301a and the second substrate 301b; see [0069], [0079], [0081]), 
the pixel layer having an opening formed in at least a portion thereof (Park, describes plural pixels on a second substrate; see [0079]; Fig; 8, shows an opening 301g in the pixel layer overlapping optical sensor 400; see [0049], [0086]); 
and a light-transmissive member comprising a light-transmissive material disposed in at least a portion of the opening, the light-transmissive member having a second reflective index corresponding to a first reflective index of the second substrate (Park, Fig; 8, shows a material functioning as an anti-reflective material, or an index matching material, disposed in an area corresponding to opening 301g; see [0093], [0094]; Park does not directly recite a reflective index, however one of ordinary skill in the art at the time of filing would have understood the relationships between impinging light and the proportions of the impinging light which are reflected and refracted at a known interface, and would have inferred the calculation of the refracted light power in determining the proportion of reflected light), 
and wherein the optical sensor is disposed below the second substrate and at least partially overlapping a predetermined area of the display panel corresponding to the opening (Park, Fig; 8, shows an optical sensor 400 below a second substrate 301b and overlapping opening 301g; see [0049], [0086]). 
Regarding claim 2, Park discloses the electronic device of claim 1, 
wherein the display panel includes at least one partition disposed between the light-transmissive member and the pixel layer (Park, shows a partition, or seal 301e; see [0102]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 3, Park discloses the electronic device of claim 2, 
wherein the partition includes at least one passage wherein at least a part of the light-transmissive member is movable through the passage (Park, shows a partition, or seal 301e having an inlet, or a passage through which the light transmissive material is injected, or moved; see [0102]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4, Park discloses the electronic device of claim 2, 
wherein the at least one partition includes a first partition and a second partition disposed around the first partition, and the first partition is spaced apart from at least the first substrate or the second substrate (Park, Fig. 4, discloses a partition 301h formed around opening 301g and spaced apart from the second substrate 301b; see [0101], [0106]). 
The motivation to combine presented prior applies equally here.
Regarding claim 5, Park discloses the electronic device of claim 1, 
wherein the display panel includes an anti-reflection (AR) coating layer comprising an AR material disposed in an area including the predetermined area of the display panel corresponding to the opening (Park, Fig; 8, shows a material functioning 
The motivation to combine presented prior applies equally here. 
Regarding claim 6, Park discloses the electronic device of claim 2, 
wherein the partition substantially surrounds the light-transmissive member (Park, Fig. 11, shows partitions 301e and 301f substantially surrounding the light transmissive material 301r; [0168]). 
The motivation to combine presented prior applies equally here.
Regarding claim 7, Park discloses the electronic device of claim 2, 
wherein the at least one partition includes a first partition disposed on the first substrate and a second partition disposed on the second substrate facing the first partition and spaced apart from the first partition (Park, shows a first partition 301e and a facing, spaced-apart second partition 301f; see [0091], [0102]). 
The motivation to combine presented prior applies equally here.
Regarding claim 8, Park discloses the electronic device of claim 1, 
wherein the light-transmissive member comprises a viscous material (Park, Fig; 8, shows a liquid crystal material functioning as an anti-reflective material, or a refractive-index matching material, disposed in an area corresponding to opening 301g; see [0093], [0094]; one of ordinary skill in the art at the time of filing would have inferred a viscous nature in a liquid crystal material). 
The motivation to combine presented prior applies equally here.

Claims 9-20 are rejected under 35 USC § 103 as being unpatentable over Park (Park; JongSub et al., US 20130258234 A1) in view of Luo (Luo J et al., CN 109031499 A).
Regarding claim 9, Park discloses the electronic device of claim 1, further comprising: 
a second polarization layer disposed on the first substrate (Park, Fig. 2, a second polarization layer 312 disposed on one face of display panel 300; see [0227]); 
an optically clear adhesive (OCA) layer disposed on the polarization layer (Park, disclosed fixing electronic device components together using glue; see [0205]; one of ordinary skill in the art at the time of filing would have inferred fixing the electronic device components in the optical path together using an optically clear adhesive from Park’s suggestion to fix the electronic device components together using glue); 
and a transparent plate disposed on the optically clear adhesive layer (Park, Fig. 2, discloses a second polarization layer 312 disposed on one face of display panel 300, the display panel 300 also containing an upper substrate 301a in direct contact with the second polarization layer 312; Park also discloses fixing electronic device components together using glue; see [0205]; one of ordinary skill in the art at the time of filing would have inferred fixing the electronic device 300 components in the optical path together using an optically clear adhesive from Park’s suggestion to fix the electronic device components together using glue). 
Park differs from the instant invention in that Park does not explicitly disclose: an optically clear adhesive layer between a polarization layer and a transparent plate, as might be implied from the clauses “a second polarization layer disposed on the first substrate”, “an optically clear adhesive (OCA) layer disposed on the polarization layer”, 
However, in an analogous field of endeavor, Luo discloses an electronic device (Luo; see [0001]) containing 
an optically clear adhesive layer between a polarization layer and a transparent plate (Luo, Fig. 1, discloses an optically clear adhesive layer 2 between a polarization layer 3 and a transparent plate 1; see [0024]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Park’s electronic device containing a display panel having a pixel layer formed between a first and second substrate, the pixel layer including a transmissive region containing a material optically similar to the second substrate, and also containing an optical sensor below the transmissive region, with Luo’s electronic device containing an optically clear adhesive layer between a polarization layer and a transparent plate, especially when considering the motivation to modify Park with Luo arising from the stated desire to reduce the display production cost and the display thickness (Luo; see [0002], [0017]). 
Regarding claim 10, Park and Luo disclose the electronic device of claim 9, 
wherein the optically clear adhesive layer and the polarization layer each include an opening in an area overlapping the optical sensor (Park, Fig. 8, shows openings in the layers formed on the he first substrate 301a and the second substrate 301b which overlap the optical sensor; one of ordinary skill in the art at the time of filing would have inferred openings in other layers to increase transmissivity). 
The motivation to combine presented prior applies equally here. 
Regarding claim 11, Park and Luo disclose the electronic device of claim 9, 
wherein the area overlapping the optical sensor in the polarization layer has a non-polarization characteristic (Park, Fig. 21, shows an area in 301d overlapping an optical sensor 400 containing a refractive-index matching material 301t which is not limited to polarizing materials; see [0168]; Fig. 4, shows an open area 301d overlapping an optical sensor 400 which devoid of polarizing structures; see [0168]; one of ordinary skill in the art at the time of filing would have inferred non-polarizing materials from the disclosure of Park and Luo). 
The motivation to combine presented prior applies equally here. 
Regarding claim 12, Park and Luo disclose the electronic device of claim 5, 
wherein the anti-reflection coating layer includes an external coating layer disposed on one face of each of the first substrate and the second substrate (Park, Fig; 8, shows a material functioning as an anti-reflective material, or a refractive-index matching material, disposed in an area corresponding to opening 301g; see [0093], [0094; ]Fig. 2, discloses a second polarization layer 312 disposed on one face of display panel 300, the display panel 300 also containing an upper substrate 301a in direct contact with the second polarization layer 312; see [0227]; Park, Fig. 2, also shows a first polarization layer 311 attached to another face of display panel 300 on a lower substrate 301b). 
The motivation to combine presented prior applies equally here.
Regarding claim 13, Park and Luo disclose the electronic device of claim 12, 
wherein the anti-reflection coating layer includes an internal coating layer disposed on a face of each of the first substrate and the second substrate other than the 
The motivation to combine presented prior applies equally here. 
Regarding claim 14, Park discloses an electronic device (Park; see [0003]) comprising: 
a display panel (Park, Fig. 8,  a display panel 300; see [0049]); 
a second polarization layer disposed on one face of the display panel (Park, Fig. 2, a second polarization layer 312 disposed on one face of display panel 300; see [0227]); 
an optically clear adhesive (OCA) layer disposed on the polarization layer (Park, disclosed fixing electronic device components together using glue; see [0205]; one of ordinary skill in the art at the time of filing would have inferred fixing the electronic device components in the optical path together using an optically clear adhesive from Park’s suggestion to fix the electronic device components together using glue); 
a transparent plate disposed on the optically clear adhesive layer (Park, Fig. 2, discloses a second polarization layer 312 disposed on one face of display panel 300, the display panel 300 also containing an upper substrate 301a in direct contact with the second polarization layer 312; see [0227]; Park, Fig. 2, also shows a first polarization layer 311 attached to another face of display panel 300 on a lower substrate 301b; Park also discloses fixing electronic device components together using glue; see [0205]; one of ordinary skill in the art at the time of filing would have inferred fixing the electronic device 300 components in the optical path together using an optically clear adhesive from Park’s suggestion to fix the electronic device components together using glue); 

wherein the display panel includes: 
a first substrate (Park, Fig. 8, shows a first substrate 301a; see [0069]); 
a second substrate facing the first substrate (Park, Fig. 8, shows a second substrate 301b facing a first substrate 301a; see [0069]);  
a pixel layer disposed between the first substrate and the second substrate (Park, Fig. 8, discloses a pixel layer between the first substrate 301a and the second substrate 301b; see [0069], [0079], [0081]), 
the pixel layer including an opening in at least a portion of the pixel layer overlapping the optical sensor (Park, Fig; 8, shows an opening 301g in the pixel layer overlapping optical sensor 400; see [0049], [0086]); 
and an anti-reflection (AR) layer comprising an AR material disposed in an area corresponding to the opening (Park, Fig; 8, shows a material functioning as an anti-reflective material, or a refractive-index matching material, disposed in an area corresponding to opening 301g; see [0093], [0094]; one of ordinary skill in the art at the time of filing would have understood the relationships between impinging light and the proportions of the impinging light which are reflected and refracted at a known interface, and would have inferred the calculation of the refracted light power in determining how to minimize the proportion of reflected light), 
wherein the optical sensor is disposed below the second substrate and at least partially overlapping a predetermined area of the display panel corresponding to the 
Park differs from the instant invention in that Park does not explicitly disclose: an optically clear adhesive layer between a polarization layer and a transparent plate, as might be implied from the clauses “a second polarization layer disposed on one face of the display panel”, “an optically clear adhesive (OCA) layer disposed on the polarization layer”, and “a transparent plate disposed on the optically clear adhesive layer”, when read together. 
However, in an analogous field of endeavor, Luo discloses an electronic device (Luo; see [0001]) containing 
an optically clear adhesive layer between a polarization layer and a transparent plate (Luo, Fig. 1, discloses an optically clear adhesive layer 2 between a polarization layer 3 and a transparent plate 1; see [0024]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Park’s electronic device containing a display panel having a pixel layer formed between a first and second substrate, the pixel layer including a transmissive region containing a material optically similar to the second substrate, and also containing an optical sensor below the transmissive region, with Luo’s electronic device containing an optically clear adhesive layer between a polarization layer and a transparent plate, especially when considering the motivation to modify Park with Luo arising from the stated desire to reduce the display production cost and the display thickness (Luo; see [0002], [0017]). 
Regarding claim 15, Park and Luo disclose the electronic device of claim 14, 

The motivation to combine presented prior applies equally here.
Regarding claim 16, Park and Luo disclose the electronic device of claim 14, 
wherein the opening is a first opening, and wherein at least one of the first substrate and the second substrate includes a second opening corresponding to the first opening in the pixel layer (Park, shows a first opening 301g overlapping a second opening between seals 301e and 301f; see [0091], [0102]). 
The motivation to combine presented prior applies equally here.
Regarding claim 17, Park and Luo disclose the electronic device of claim 16, 
wherein an edge of the second opening includes a seal configured to seal a space between the first substrate and the second substrate (Park, shows a first opening 301g overlapping a second opening between seals 301e and 301f sealing the space between the first substrate 301a and the second substrate 301b; see [0091], [0102]). 
The motivation to combine presented prior applies equally here.
Regarding claim 18, Park and Luo disclose the electronic device of claim 14, 
wherein each of the optically clear adhesive layer and the polarization layer each include an opening in an area overlapping the optical sensor (Park, Fig. 8, shows openings in the layers formed on the he first substrate 301a and the second substrate 
The motivation to combine presented prior applies equally here.
Regarding claim 19, Park and Luo disclose the electronic device of claim 18, further comprising: 
a light-transmissive member comprising a light-transmissive material disposed in the opening in each of the optically clear adhesive layer and the polarization layer, the light-transmissive member having a second reflective index corresponding to a first reflective index of the second substrate (Park, Fig; 8, shows a material functioning as an anti-reflective material, or a refractive-index matching material, disposed in an area corresponding to opening 301g; see [0093], [0094]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 20, Park and Luo disclose the electronic device of claim 14, wherein the anti-reflection coating layer is stacked on at least one face of the transparent plate (Luo, Fig. 1, discloses a polarization layer 3; see [0024]). 
The motivation to combine presented prior applies equally here. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below:
Benson; Eric Lee et al., US 20140063433 A1, describing a cover glass fixed to a polarization layer by an optically clear adhesive;

Tonar, William L. et al., US 20020154379 A1, describing a display having a display panel formed of a pixel layer between a first and a second substrate, containing a hole over a light sensor, and containing index matching between layers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Michael J Eurice/Primary Examiner, Art Unit 2693